
	

114 HR 5512 IH: Improving the Juvenile Justice System for Girls Act of 2016
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5512
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Ms. DeLauro (for herself, Mr. Pocan, and Mr. Rangel) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Incentive Grants for Local Delinquency Prevention Programs under the Juvenile Justice
			 and Delinquency Prevention Act of 1974 to add gender-responsive services
			 to the list of authorized grant purposes.
	
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Improving the Juvenile Justice System for Girls Act of 2016. (b)FindingsThe Congress finds as follows:
 (1)The proportion of girls entering the justice system has increased steadily over the past several decades, and girls are among the fastest growing segment of the juvenile justice population. In 1991, around 20 percent of the juvenile arrests were girls. By 2012, girls represented nearly 30 percent.
 (2)Girls’ pathways into juvenile justice involvement are distinct from boys’ pathways. Girls account for a much larger proportion of nonviolent status offenders than delinquency offenders (40 percent compared to 14 percent, respectively).
 (3)Girls are, on average, younger than boys when they enter the juvenile justice system and frequently experience multiple traumatic events.
 (4)The trauma of untreated physical and sexual abuse results in lifetime consequences for girls. These consequences include a higher risk for a number of negative social and health outcomes such as higher mortality rates, a variety of psychiatric problems, dysfunctional and violent relationships, poor educational achievement, less stable work histories, increased risk for sexually transmitted diseases and early pregnancy, substance abuse or addiction, and increased reliance on social services as compared to non-delinquent girls.
 (5)A growing body of evidence suggests that girls who enter the juvenile justice system have equal if not higher rates of mental health issues than boys who enter the system.
 (6)Current research and data have shown that gender-responsive, strength-based programming providing trauma-informed care and trauma-specific services is the most effective means of preventing juvenile offenses and reducing recidivism.
 2.Incentive grants for local delinquency prevention programsThe second title V of the Juvenile Justice and Delinquency Prevention Act of 1974 (relating to Incentive Grants for Local Delinquency Prevention Programs, as added by Public Law 102–586 and amended by Public Law 107–273) is amended—
 (1)by amending section 502 (42 U.S.C. 5781) to read as follows:  502.DefinitionsIn this title:
 (1)State advisory groupThe term State advisory group means the advisory group appointed by the chief executive officer of a State under a plan described in section 223(a).
 (2)Gender-responsive servicesThe term gender-responsive services means practices or evidence-based services that— (A)comprehensively address the unique social, emotional, and physical, mental, and behavioral health needs of girls in the juvenile justice system through the development or improvement of programs, treatment, counseling, and resources, and the selection and training of staff, in a manner that reflects an understanding of—
 (i)the unique pathways of girls into the juvenile justice system; (ii)the need for interventions that address experiences of girls in the juvenile justice system, including histories of physical, emotional, and sexual abuse, violence, unhealthy family relationships, and substance abuse;
 (iii)the social and cultural factors affecting girls in the juvenile justice system and girls who are at risk of entering the juvenile justice system; and
 (iv)the increased risk of unplanned pregnancy or sexually transmitted infections among girls in the juvenile justice system; and
 (B)includes trauma-informed services and trauma-specific interventions, that are evidence-based and research based.
 (3)Trauma-informed servicesThe term trauma-informed services means services that— (A)address the neurological, biological, psychological, and social effects of traumatic stress on those who have experienced such stressors;
 (B)provide youth, staff, and family members with psychoeducational resources to enhance their understanding of trauma exposure, the impact of traumatic stress, and interventions to address post-traumatic reactions;
 (C)engage in efforts to strengthen the resilience and protective factors of those who have experienced traumatic stress;
 (D)include trauma-informed interventions that are based on an understanding of the triggers associated with post-traumatic stress, and are designed to provide support to, and avoid re-traumatization of, individuals who have experienced traumatic stressors;
 (E)emphasize continuity of care and collaboration among the providers of services and families of youth who have experienced traumatic stress; and
 (F)universally screen for signs of trauma and traumatic stress, with additional assessment and treatment performed by a mental health provider with specific training in, and qualified to provide, trauma-specific interventions for those individuals who have experienced traumatic stress.
 (4)Trauma-specific interventionThe term trauma-specific intervention means an empirically supported therapeutic intervention designed to reduce or prevent the adverse impact of post-traumatic stress symptoms and enhance recovery and resilience for persons who have experienced traumatic stressors.;
 (2)in section 504 (42 U.S.C. 5783)— (A)in subsection (a)—
 (i)by striking and after the semicolon in paragraph (7); (ii)by redesignating paragraph (8) as paragraph (9); and
 (iii)by inserting after paragraph (7) the following:  (8)gender-responsive services; and; and
 (B)in subsection (b)— (i)in paragraph (2), by inserting , including a description of how the funds made available under this section will increase the effectiveness of such plan and the activities to be carried out under such plan before the semicolon; and
 (ii)in paragraph (3), by inserting , including a description of how the funds made available under this section will increase the effectiveness of such plan and the activities to be carried out under such plan before the semicolon; and
 (3)in section 505 (42 U.S.C. 5784)— (A)by striking and before 2008; and
 (B)by inserting before the period at the end the following: 2017, 2018, 2019, 2020, 2021, and 2022.  